





Exhibit 10.2




MANAGEMENT AGREEMENT




THIS MANAGEMENT AGREEMENT is made and entered into as of                     ,
2006 by and among US Wireless Online, Inc., a Nevada corporation(“ US Wireless”
or the “Company”) and Sutioc Enterprises, Inc., a Nevada corporation (together
with its permitted assignees, the “ Manager ”).




WHEREAS, the Company desires to retain the Manager to provide management
services to the Company and its subsidiaries on the terms and conditions
hereinafter set forth, and the Manager wishes to be retained to provide such
services;




NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:




SECTION 1. DEFINITIONS. The following terms have the meanings assigned them:




“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified.




“Agreement” means this Management Agreement, as amended from time to time.




“Board of Directors” means the Board of Directors of US Wireless.




“Company Account” has the meaning set forth in Section 5 hereof.




“Company Indemnified Party” has the meaning set forth in Section 11(b) hereof.




“Exchange Act” means the Securities Exchange Act at 1934, as amended.




“Expenses” has the meaning set forth in Section 9(a).




“Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.




“Indemnified Party” has the meaning set forth in Section 11(a) hereof.




“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.




“Subsidiary” means any subsidiary of the Company; any partnership, the general
partner of which is the Company or any subsidiary of the Company; and any
limited liability company, the managing member of which is the Company or any
subsidiary of the Company. The Company’s Subsidiaries as of the date hereof are
listed on Exhibit A  hereto.




SECTION 2. APPOINTMENT AND DUTIES OF THE MANAGER.




(a) The Company hereby appoints the Manager to manage the business of the
Company and its Subsidiaries subject to the further terms and conditions set
forth in this Agreement and the Manager hereby agrees to use its commercially
reasonable efforts to perform each of the duties set forth herein. During the
term of this Agreement, the Manager shall provide, or cause another Person or
Persons to provide, the services as set forth in this Agreement to the Company,
provided that, in the event the Manager causes another Person or Persons to
provide any of the services required to be provided by the Manager hereunder,
the Manager shall remain responsible for the provision of such services pursuant
to the terms of this Agreement.




(b) The Manager, in its capacity as manager of the day-to-day operations of the
Company, at all times will be subject to the supervision of the Board of
Directors and will have only such functions and authority as the Company may
delegate to it including, without limitation, the functions and authority
identified herein and delegated to the Manager hereby. The Manager will be
responsible for the day-to-day operations of the Company and will perform (or
cause to be performed) such services and activities relating to the assets and
operations of the Company as may be appropriate, including, without limitation:





--------------------------------------------------------------------------------




(i) providing executive and administrative personnel, office space and office
services required in rendering services to the Company;




(ii) investigating, analyzing and proposing possible acquisition and investment
opportunities;




(iii) evaluating and recommending to the Board of Directors and officers of the
Company possible new markets and engaging in those new markets on behalf of the
Company, consistent with such strategies, as so modified from time to time;




(iv)

expanding and managing the Company markets;




(v) negotiating agreements on the Company’s behalf;




(vi) communicating on behalf of the Company with the holders of any equity or
debt securities of the Company as required to satisfy the reporting and other
requirements of any governmental bodies or agencies or trading markets and to
maintain effective relations with such holders;




(vii) counseling the Company in connection with policy decisions to be made by
the Board of Directors;




(viii) furnishing reports and statistical and economic research to the Company
regarding the Company’s activities and services performed for the Company by the
Manager;




(ix) monitoring the operating performance of the Company and providing periodic
reports with respect thereto to the Board of Directors, including comparative
information with respect to such operating performance and budgeted or projected
operating results;




(x) at the direction of audit committee of the Board of Directors, causing the
Company to retain qualified accountants and legal counsel, as applicable, to
assist in developing appropriate accounting procedures, compliance procedures
and testing systems with respect to financial reporting obligations and to
conduct quarterly compliance reviews with respect thereto;




(xi) causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;




(xii) assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act;




(xiii) handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to such limitations or
parameters as may be imposed from time to time by the Board of Directors;




(xiv) using commercially reasonable efforts to cause expenses incurred by or on
behalf of the Company to be commercially reasonable or commercially customary
and within any budgeted parameters or expense guidelines set by the Board of
Directors from time to time;




(xv) advising the Company with respect to obtaining financing for its
operations;




(xvi) performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances;




(xvii) obtain and maintain, for and on behalf of the Company, insurance
coverages with respect to the Company and its business and operations, including
errors and omissions insurance with respect to the services provided by the
Manager pursuant to this Agreement, in each case in the types and minimum limits
as the Manager determines to be appropriate and as is consistent with standard
industry practice;




(xviii) using commercially reasonable efforts to cause the Company to comply
with all applicable laws.




(xix)

handling standard back office functions for the Company such as billing clients,
collecting receivables, customer service, accounts payables, vendor agreements
and the like; and




(xx)  either directly or through another Person, entering into such appropriate
vendor and financing arrangements for the benefit of the Company including
accounts receivable financing arrangements such as factoring agreements.





2







--------------------------------------------------------------------------------




(c) Subject to Section 2(a), the Manager may enter into agreements with other
parties, including its Affiliates, for the purpose of engaging one or more
parties for and on behalf, and at the sole cost and expense, of the Company to
provide services to the Company pursuant to agreement(s) with terms which are
then customary for agreements regarding the provision of services to companies
that are similar in type to the Company;  provided, that any such agreements
entered into with Affiliates of the Manager shall be on terms no more favorable
to such affiliate than would be obtained from a third party on an arm’s-length
basis and shall include such customary warranties and guarantees as may be
reasonably required with respect to the goods and services so furnished.




(d)

Subject to Section 2(a), the Manager may enter into agreements with other
parties, including its Affiliates, for the purpose of engaging one or more
parties to provide the Management services provided for herein;  provided, that
any such agreements entered into with Affiliates of the Manager shall be on
terms no more favorable to such affiliate than would be obtained from a third
party on an arm’s-length basis and shall include such customary warranties and
guarantees as may be reasonably required with respect to the goods and services
so furnished.




(e) The Manager may retain, for and on behalf, and at the sole cost and expense,
of the Company, such services of accountants, legal counsel, appraisers,
insurers, brokers, transfer agents, registrars, developers, investment banks,
financial advisors, banks and other lenders and others as the Manager deems
necessary or advisable in connection with the management and operations of the
Company. Notwithstanding anything contained herein to the contrary, the Manager
shall have the right to cause any such services to be rendered by its employees
or Affiliates. The Company shall pay or reimburse the Manager or its Affiliates
performing such services for the cost thereof;  provided, that such costs and
reimbursements are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis.




(f) The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board of Directors in order for the Company
to comply with its Governing Instruments, or any other materials required to be
filed with any governmental body or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company’s books
of account by a nationally recognized independent accounting firm.

 

(g) If the Manager uses or licenses intellectual property owned by Third Parties
in the performance of services under this Agreement, the Manager shall obtain
and maintain any such licenses and authorizations necessary to authorize its use
of such intellectual property in connection with such services.




(h) In performing its duties under this Section 2, the Manager shall be entitled
to rely reasonably on qualified experts and professionals (including, without
limitation, accountants, legal counsel and other professional service
providers) hired by the Manager at the Company’s sole cost and expense.




SECTION 3. ADDITIONAL ACTIVITIES OF THE MANAGER.




(a) Nothing in this Agreement shall prevent the Manager or any of its
Affiliates, officers, directors or employees, from engaging in other businesses
or from rendering services of any kind to any other Person, whether or not the
business activities of any such other Person or entity are similar to or compete
with those of the Company.




(b) Directors, officers, employees and agents of the Manager or Affiliates of
the Manager may serve as directors, officers, employees, agents, nominees or
signatories for the Company or any Subsidiary, to the extent permitted by their
Governing Instruments or by any resolutions duly adopted by the Board of
Directors pursuant to the Company’s Governing Instruments. When executing
documents or otherwise acting in such capacities for the Company, such Persons
shall use their respective titles in the Company.




(c) The Company (including the Board of Directors) agrees to take all actions
reasonably required to permit and enable the Manager to carry out its duties and
obligations under this Agreement. If the Manager is not able to provide a
service, or in the reasonable judgment of the Manager it is not prudent to
provide a service, without the approval of the Board of Directors, then the
Manager shall be excused from providing such service (and shall not be in breach
of this Agreement) until the applicable approval has been obtained.




SECTION 4. AGENCY. The Manager shall act as agent of the Company in performing
its services hereunder.




SECTION 5. BANK ACCOUNTS. At the direction of the Board of Directors, the
Manager may establish and maintain one or more bank accounts in the name of the
Company or any Subsidiary (any such account, a “ Company Account ”), and may
collect and deposit funds into any such Company Account or Company Accounts, and
disburse funds from any such Company Account or Company Accounts, under such
terms and conditions as the Board of Directors may approve; and the Manager
shall from time to time render appropriate accountings of such collections and
payments to the Board of Directors and, upon request, to the auditors of the
Company or any Subsidiary.





3







--------------------------------------------------------------------------------




SECTION 6. RECORDS; CONFIDENTIALITY. The Manager shall maintain appropriate
books of accounts and records relating to services performed under this
Agreement, and such books of account and records shall be accessible for
inspection by representatives of the Company or any Subsidiary at any time
during normal business hours upon one (1) business day’s advance written notice.
The Manager shall keep confidential any and all information obtained in
connection with the services rendered under this Agreement and shall not
disclose any such information (or use the same except in furtherance of its
duties under this Agreement) to nonaffiliated third parties except (i) with the
prior written consent of the Board of Directors, (ii) to legal counsel,
accountants and other professional advisors; (iii) to appraisers, financing
sources and others in the ordinary course of the Company’s business; (iv) to
governmental officials having jurisdiction over the Company; (v) in connection
with any governmental or regulatory filings of the Company or disclosure or
presentations to Company investors; or (vi) as required by law or legal process
to which the Manager or any Person to whom disclosure is permitted hereunder is
a party provided, however, that the Manager shall require such third parties to
agree to maintain the confidentiality of all such information disclosed. The
foregoing shall not apply to information which has previously become publicly
available through the actions of a Person other than the Manager not resulting
from the Manager’s violation of this Section 6. The provisions of this Section 6
shall survive the expiration or earlier termination of this Agreement for a
period of one year.




SECTION 7. OBLIGATIONS OF MANAGER; RESTRICTIONS.




(a) The Manager shall refrain from any action that, in its sole judgment made in
good faith, would violate any law, rule or regulation of any governmental body
or agency having jurisdiction over the Company or any Subsidiary or that would
otherwise not be permitted by the Governing Instruments. If the Manager is
ordered to take any such action by the Board of Directors, the Manager shall
promptly notify the Board of Directors of the Manager’s judgment that such
action would violate any such law, rule or regulation or the Governing
Instruments. Notwithstanding the foregoing, the Manager, its directors,
officers, stockholders and employees shall not be liable to the Company or any
Subsidiary, the Board of Directors, or the Company’s members, for any act or
omission by the Manager, its directors, officers, stockholders or employees
except as provided in Section 11 of this Agreement.




SECTION 8. COMPENSATION.  




(a) The Manager shall be paid, and Manager shall accept as payment for the full
performance of its duties hereunder, an amount equal to ten percent (10%)percent
of Total Revenue. For purposes of this Agreement, “Total Revenue” shall mean the
total amount that US Wireless (or Manager or other party designated to bill on
behalf of US Wireless) invoices its customers, including all amounts offset by
credit memos (such as ordinarily issued by US Wireless for service interruptions
or otherwise), service trades, refunds and other amounts, whether or not those
customers make payment on the invoices.




(b) Payment of the Management Fee shall be due no later than the fifteenth
(15th) day of the month following the last day of the month in which services
were rendered by Manager hereunder.




(c) Following the expiration or other termination of this Agreement for any
reason, Manager shall continue to be entitled to receive the Management Fee for
services provided prior to the expiration or other termination of this Agreement
but for which collections are actually received following such expiration or
other termination of this Agreement.







SECTION 9. EXPENSES OF THE COMPANY. The Company shall pay all of its expenses
and shall reimburse the Manager and its Affiliates for documented expenses of
the Manager and its Affiliates incurred on its behalf (collectively, the “
Expenses ”). The Expenses shall be charged to the Company without mark-up,
interest or other profit to the Manager or its Affiliates. Expenses include all
costs and expenses which are expressly designated elsewhere in this Agreement as
the Company’s, together with the following:




(a) costs of legal, tax, accounting, consulting, auditing, administrative and
other similar services rendered for the Company by providers retained by the
Manager or, if provided by the employees of the Manager or its Affiliates, in
amounts which are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis;




(b) the compensation and expenses of the Company’s directors and the cost of
liability insurance to indemnify the Company’s directors and officers;




(c) costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
accounting fees, reasonable legal fees, closing and other costs) or any
securities offerings of the Company;





4







--------------------------------------------------------------------------------




(d) expenses connected with communications to holders of securities of the
Company or its Subsidiaries and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs (including
transfer agent and registrar costs) in connection with the listing and/or
trading of the Company’s securities on any exchange or inter-dealer quotation
system, the fees to any such exchange or inter-dealer quotation system in
connection with its listing, costs of complying with the rules, regulations or
policies of such exchange or inter-dealer quotation system, costs of preparing,
printing and mailing the Company’s annual report to its stockholders and proxy
materials with respect to any meeting of the stockholders of the Company;




(e) the allocable costs associated with any computer software or hardware,
electronic equipment or purchased information technology services from third
party vendors that is used for the Company;




(f) reasonable expenses incurred by managers, officers, employees and agents of
the Manager and its Affiliates for travel on the Company’s behalf and other
reasonable out-of-pocket expenses;




(g) the costs of maintaining compliance with all federal, state and local rules
and regulations or any other regulatory agency;




(h) all taxes and license fees;




(i) all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its employees;




(j) costs and expenses incurred in contracting with third parties, including
Affiliates of the Manager, for the servicing and special servicing of assets of
the Company;




(k) expenses relating to any office(s) or office facilities, including but not
limited to disaster backup recovery sites and facilities, maintained for the
Company separate from the office or offices of the Manager;




(l) expenses connected with the payments of interest, dividends or distributions
in cash or any other form authorized or caused to be made by the Board of
Directors to or on account of the holders of securities of the Company or its
Subsidiaries, including, without limitation, in connection with any dividend
reinvestment plan;




(m) any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or any Subsidiary, or against
any trustee, director or officer of the Company or of any Subsidiary in his or
her capacity as such for which the Company is required to indemnify such
trustee, director or officer by any court or governmental agency, or settlement
of pending or threatened proceedings or by the charter and bylaws of the
Company;




(n) the allocable portion of salaries and other compensation, rent, telephone,
utilities, office furniture, equipment, machinery and other office, internal and
overhead expenses of the Manager and its Affiliates required for, and based on
the percentage of time spent by personnel of the Manager and its Affiliates on,
the Company’s operations (provided, that the allocation of compensation expense
shall be determined based on the Manager’s good faith estimate of the value of
each Person’s services performed on the Company’s business and affairs, subject
to the periodic review and approval of the Independent Committee); and




(o) all other expenses actually incurred by the Manager or its Affiliates which
are reasonably necessary for the performance by the Manager of its duties and
functions under this Agreement.




The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.




SECTION 10. CALCULATIONS OF EXPENSES.




The Manager shall prepare a statement documenting the Expenses of the Company
and the Expenses incurred by the Manager on behalf of the Company during each
calendar month, and shall deliver such statement to the Company within 20 days
after the end of each calendar month. Expenses incurred by the Manager on behalf
of the Company shall be reimbursed by the Company to the Manager on the first
business day of the month immediately following the date of delivery of such
statement. The provisions of this Section 10 shall survive the expiration or
earlier termination of this Agreement.





5







--------------------------------------------------------------------------------




SECTION 11. LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.




(a) The Manager assumes no responsibility under this Agreement other than to
render the services called for under this Agreement in good faith and shall not
be responsible for any action of the Board of Directors in following or
declining to follow any advice or recommendations of the Manager, including as
set forth in Section 7(a) of this Agreement. The Manager, its stockholders,
directors, officers, employees and Affiliates will not be liable to the Company
or any Subsidiary, to the Board of Directors, or the Company’s or any
Subsidiary’s stockholders, for any acts or omissions by the Manager, its
members, managers, officers, employees or Affiliates, pursuant to or in
accordance with this Agreement, except by reason of acts constituting gross
negligence, bad faith, willful misconduct, fraud or knowing violation of
criminal law in the performance of the Manager’s duties under this Agreement.
The Company shall, to the fullest extent lawful, reimburse, indemnify, defend
and hold the Manager, its stockholders, directors, officers, employees and
Affiliates (each, an “ Indemnified Party ”), harmless of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including reasonable attorneys’ fees) (“ Losses ”) in respect
of or arising from any acts or omissions of such Indemnified Party made in good
faith in the performance of the Manager’s duties under this Agreement and not
constituting such Indemnified Party’s gross negligence, bad faith, willful
misconduct, fraud or knowing violation of criminal law in the performance of the
Manager’s duties under this Agreement.




(b) The Manager shall, to the full extent lawful, reimburse, indemnify and hold
the Company, its stockholders, directors, officers and employees and its
affiliates (each, a “ Company Indemnified Party ”), harmless of and from any and
all Losses in respect of or arising from the Manager’s gross negligence, bad
faith, willful misconduct, fraud or knowing violation of criminal law in the
performance of its duties under this Agreement or any claims by Manager’s or its
Affiliates’ employees relating to the terms and conditions of their employment.




(c) EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 11, THE DEFENSE AND INDEMNITY
OBLIGATIONS IN THIS SECTION 11 SHALL APPLY REGARDLESS OF CAUSE OR OF ANY
NEGLIGENT ACTS OR OMISSION (INCLUDING SOLE NEGLIGENCE, CONCURRENT NEGLIGENCE OR
STRICT LIABILITY), BREACH OF DUTY (STATUTORY OR OTHERWISE), VIOLATION OF LAW OR
OTHER FAULT OF ANY INDEMNIFIED PARTY OR COMPANY INDEMNIFIED PARTY, OR ANY
PRE-EXISTING DEFECT;  PROVIDED, HOWEVER , THAT THIS PROVISION SHALL IN NO WAY
LIMIT OR ALTER ANY QUALIFICATIONS SET FORTH IN SUCH DEFENSE AND INDEMNITY
OBLIGATIONS EXPRESSLY RELATING TO GROSS NEGLIGENCE, INTENTIONAL MISCONDUCT OR
BREACH OF THIS AGREEMENT.




SECTION 12. NO JOINT VENTURE. Nothing in this Agreement shall be construed to
make the Company and the Manager partners or joint venturers or impose any
liability as such on either of them.




SECTION 13. TERMINATION.




(a) This Agreement may be terminated by the Manager at any time after March 31,
2007 upon at least 90 days’ advance written notice to the Company.




(b) This Agreement may be terminated by the Company if such termination is
approved by the stockholders holding at least 66  2/3% of the outstanding Common
Stock(including Common Stock held by the Manager and its Affiliates).




(c) In the event of termination of this Agreement the Manager shall be entitled
to receive all reimbursements due to it pursuant to Section 9, including any
employee-related liabilities (including severance liabilities) incurred in
connection with the termination of any employees employed by the Manager or its
Affiliates for the benefit of the Company.




(d) If this Agreement is terminated pursuant to this Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Sections 6, 9, 11 and 13(d) of this
Agreement.




SECTION 14. ASSIGNMENT.  This Agreement may not be assigned by any party hereto
without the prior written consent of the other party hereto;  provided,
 however, that the Company, without the consent of the Manager, may assign this
Agreement to a Person which is a successor (by merger, consolidation or purchase
of assets) to the Company, in which case such successor organization shall be
bound under this Agreement and by the terms of such assignment in the same
manner as the Company is bound under this Agreement.








6







--------------------------------------------------------------------------------




SECTION 15. RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST. To the
extent the Manager shall have charge or possession of any of the Company’s
assets in connection with the provision of services under this Agreement, the
Manager shall separately maintain, and not commingle, the assets of the Company
with those of the Manager or any other Person. The Manager agrees that any money
or other property of the Company or Subsidiary held by the Manager under this
Agreement shall be held by the Manager as custodian for the Company or
Subsidiary, and the Manager’s records shall be appropriately marked clearly to
reflect the ownership of such money or other property by the Company or such
Subsidiary. Upon the receipt by the Manager of a written request signed by a
duly authorized officer of the Company requesting the Manager to release to the
Company or any Subsidiary any money or other property then held by the Manager
for the account of the Company or any Subsidiary under this Agreement, the
Manager shall release such money or other property to the Company or any
Subsidiary within a reasonable period of time, but in no event later than 60
days following such request. The Manager shall not be liable to the Company, any
Subsidiary, or the Company’s or a Subsidiary’s stockholders, for any acts
performed or omissions to act by the Company or any Subsidiary in connection
with the money or other property released to the Company or any Subsidiary in
accordance with the third sentence of this Section 15. The Company and any
Subsidiary shall indemnify the Manager and its members, managers, officers and
employees against any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever, which arise in connection with the
Manager’s release of such money or other property to the Company or any
Subsidiary in accordance with the terms of this Section. Indemnification
pursuant to this provision shall be in addition to any right of the Manager to
indemnification under Section 11 of this Agreement.




SECTION 16. REPRESENTATIONS AND WARRANTIES.




(a) The Company hereby represents and warrants to the Manager as follows:




(i) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, has the corporate power to own
its assets and to transact the business in which it is now engaged and is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Company
and its subsidiaries, taken as a whole.

 

(ii) The Company has the corporate power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary limited corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder. No consent of any other person,
including stockholders or creditors of the Company, and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Company in connection with this Agreement or the execution, delivery or
performance of this Agreement and all obligations required hereunder. This
Agreement has been, and each instrument or document required hereunder will be,
executed and delivered by a duly authorized officer of the Company, and this
Agreement constitutes, and each instrument or document required hereunder when
executed and delivered hereunder will constitute, the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.




(iii) The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Company, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Company, or the charter or bylaws of, or any securities issued by, the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company, and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.




(b) The Manager hereby represents and warrants to the Company as follows:




(i) The Manager is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, has the corporate power to own
its assets and to transact the business in which it is now engaged and is duly
qualified to do business and is in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Manager.





7







--------------------------------------------------------------------------------




(ii) The Manager has the corporate power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder. No consent of any other person
including, without limitation, stockholders or creditors of the Manager, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Manager in connection with this Agreement or the execution,
delivery or performance of this Agreement and all obligations required
hereunder. This Agreement has been, and each instrument or document required
hereunder will be, executed and delivered by a duly authorized agent of the
Manager, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
valid and binding obligation of the Manager enforceable against the Manager in
accordance with its terms.




(iii) The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder, will not violate any provision of
any existing law or regulation binding on the Manager, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Manager, or the charter or bylaws of, or any securities issued by, the
Manager or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Manager is a party or by which the
Manager or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Manager and its subsidiaries, taken as a whole, and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.




SECTION 17. NOTICES. Unless expressly provided otherwise in this Agreement, all
notices, requests, demands and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt of
(i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by confirmed facsimile transmission or (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:

 

(a)

If to the Company:




US Wireless, Inc.

___________________________

___________________________




Attention: Chief Executive Officer




(b)

If to the Manager:




Sutioc Enterprises, Inc.

__________________________

__________________________




Attention: Chief Executive Officer




Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 19 for the giving of notice.




SECTION 18. BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement. Each of the Company and the Manager agrees that the
representations, warrantees, covenants and agreements of the Company contained
herein are made on behalf of the Company and its Subsidiaries for the benefit of
the Manager, and the representations, warranties, covenants and agreements of
the Manager are for the benefit of the Company and its Subsidiaries.




SECTION 19. ENTIRE AGREEMENT; AMENDMENT. This Agreement contains the entire
agreement and understanding among the parties hereto with respect to the subject
matter of this Agreement, and supersedes all prior and contemporaneous
agreements, understandings, inducements and conditions, express or implied, oral
or written, of any nature whatsoever with respect to the subject matter of this
Agreement. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto;  provided,  however,  that
the Company may not, without the prior approval of the Board of Directors, agree
to any amendment or modification of this Agreement that will adversely affect
the stockholders. Each such instrument shall be reduced to writing and shall be
designated on its face an “Amendment,” “Addendum” or a “Restatement” to this
Agreement.




SECTION 20. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF Texas.





8







--------------------------------------------------------------------------------




SECTION 21. NO WAIVER; CUMULATIVE REMEDIES. No failure to exercise and no delay
in exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. No waiver of any provision hereto shall be effective unless it
is in writing and is signed by the party asserted to have granted such waiver.




SECTION 22. COSTS AND EXPENSES. Each party hereto shall bear its own costs and
expenses (including the fees and disbursements of counsel and
accountants) incurred in connection with the negotiations and preparation of and
the closing under this Agreement, and all matters incident thereto.

 




SECTION 23. HEADINGS. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed part of this
Agreement.




SECTION 24. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.




SECTION 25. SEVERABILITY. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




SECTION 26. JOINTLY DRAFTED. This Agreement, and all the provisions of this
Agreement, shall be deemed drafted by both of the parties hereto, and shall not
be construed against either party on the basis of that party’s role in drafting
this Agreement.




SECTION 27. NO THIRD-PARTY BENEFICIARIES. Nothing in this Agreement (except as
specifically provided in Section 11) shall provide any benefit to any third
party or entitle any third party to any claim, cause of action, remedy or right
of any kind, it being the intent of the parties hereto that this Agreement shall
not be construed as a third-party beneficiary contract.




SECTION 28. FURTHER ASSURANCES. In connection with this Agreement, each party
hereto shall execute and deliver any additional documents and instruments and
perform any additional acts that may be necessary or appropriate to effectuate
and perform the provisions of this Agreement.







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

 

US WIRELESS, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Sutioc Enterprises, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 











9





